             Case 2:70-cv-09213-RSM Document 22191 Filed 05/05/20 Page 1 of 2



1                                                                   The Honorable Ricardo S. Martinez

2

3

4

5                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
6                                         AT SEATTLE

7
         UNITED STATES OF AMERICA, et al.,
                                                        Case No. 2:70-CV-09213
8                       Plaintiffs,
                                                        Subproceeding No. 89-3-12 (Shellfish)
9           vs.
                                                        ORDER ON REQUEST FOR
10       STATE OF WASHINGTON, et al.,                   SCHEDULING CONFERENCE AND
                       Defendants.                      MOTION FOR RELIEF FROM DEADLINE
11

12

13
              The Court, having fully considered the matter,1 hereby orders the following:
14
              1.     A telephonic scheduling conference will be held for status review of this case,
15
     including discussion of issues that have arisen since the Magistrate’s April 20, 2020 orders and
16
     permanent injunction as well as determination of the briefing schedule, including page limits,
17
     for this Court’s review under the Stipulation and Order Amending Shellfish Implementation
18

19
     1
       The Court notes that no party has opposed the Jamestown S’Klallam Tribe and Port Gamble
20   S’Klallam Tribe’s motion. Pursuant to Local Civil Rule 7, the Court takes the failure of any
     party to oppose the motion as a concession that the motion has merit, and accordingly grants the
21   relief requested. See LCR 7(b)(2).

22   ORDER ON REQUEST FOR
     SCHEDULING CONFERENCE
     AND MOTION, C70-9213,
23
     SUBPROCEEDING NO. 89-312
                                                     -1-
            Case 2:70-cv-09213-RSM Document 22191 Filed 05/05/20 Page 2 of 2



1    Plan, (April 8, 2002), 19 F. Supp. 1317, 1344 (W.D. Wash. 2000 (Order 2002)) (“SIP”). The

2    date of the telephone conference will be Thursday, May 14, 2020, at 10:00 a.m. The call-in

3    information for participating parties is:

4                              Conference Bridge Line: 888-251-2909

5                              Access Code: 1307658 #

6           2.      Given that the briefing deadlines for the Petition for Review will be determined

     at this conference, the Court need not rule on the S’Klallam’s request for relief from the filing
7
     deadline.
8
            3.      The deadlines described by the SIP’s review procedures, ¶ 9.1.4, will not
9
     commence until the February 24, 2020 stay (Dkt. #128) is lifted.
10
            4.      The stay (Dkt. #128) issued by this Court will not be lifted until after the
11
     telephone conference, described above, has occurred or the Court issues a scheduling order.
12
            It is so ORDERED.
13

14
            DATED this 5th day of May, 2020.
15

16

17

18
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22   ORDER ON REQUEST FOR
     SCHEDULING CONFERENCE
     AND MOTION, C70-9213,
23
     SUBPROCEEDING NO. 89-312
                                                     -2-
